Citation Nr: 0729613	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-11 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 50 percent for 
cluster headaches with partial left Horner's syndrome.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from August 1981 to June 
1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The issues of entitlement to service connection for PTSD and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected cluster headaches with 
partial left Horner's syndrome are manifested by constant and 
severe headaches; he is receiving the maximum schedular 
rating for his headache disorder.  No visual impairment has 
been complained of or identified.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
cluster headaches, so as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
cluster headaches with left Horner's syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.20, 4.124a, 
Diagnostic Code (DC) 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a May 2005 
letter to the veteran from the RO specifically notified him 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to an increased rating, 
and of the division of responsibility between the veteran and 
the VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, private post-service medical treatment 
records, VA orthopedic and neurological examinations, and 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, an increased 
rating for the veteran's cluster headaches is being denied 
and neither an increased rating nor a new effective date will 
be assigned.  As such, there is no prejudice to the veteran 
with respect to any notice deficiencies related to the rating 
or effective date.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Factual Background

Service connection was established for tension headaches in a 
September 1987 rating decision.  A noncompensable rating was 
assigned.  In an April 1988 rating decision, the condition 
was reclassified as cluster headaches with partial left 
Horner's syndrome, and a 50 percent rating was assigned, 
effective from January 26, 1988.  The 50 percent rating has 
been in effect since that time. 

Post service VA medical records are dated from service 
discharge to the present day and reflect ongoing clinical 
treatment for cluster headaches.  When examined by VA in 
February 1993, the veteran continued to have Horner's 
syndrome with the left pupil smaller.  The left lid drooped, 
and there was some proptosis.  His cluster headaches were on 
the left side of his head with the pain behind the eye.  He 
was sensitive to light and noise.  He sometimes experienced 
shortness of breath and dizziness.  This lasted for about an 
hour.  He estimated that he had had 30 headaches in the past 
year.  He was on medication for his headache symptoms.  

Of record is a July 2003 VA FORM 21-4192 (Request For 
Employment Information In Connection With Claim For 
Disability Benefits) from the veteran's employer which 
indicates that he last worked as a stylist in December 2001 
and that he "left due to constant headaches."  

Upon VA examination in August 2003, the veteran reported an 
increase in the frequency of his headaches.  They occurred on 
a daily basis and lasted up to 45 minutes per episodes.  The 
pain was sharp and steady and located on the left side of the 
temple and behind the left eye.  He reported accompanying 
symptoms of aggravation by light and blurred vision.  He said 
that he missed about 3 days of work per week due to his 
headaches.  Neurological examination was essentially within 
normal limits.  

VA records dated in 2004 reflect cluster headaches that 
occurred every fall lasting about 3 months.  He was on 
medication that had helped but he still had occasional 
headaches.  

VA examination report from October 2006 reflects that the 
veteran complained of headaches that occurred about 8 times 
per week.  They lasted from 20 to 60 minutes and were located 
in the left frontal area and behind the left eye.  The 
associated pain was sharp and steady.  His headaches were 
sometimes brought on by stress and relieved by rest.  He also 
took oxygen and received a shot for his complaints.  He got a 
shot about twice a week.  His headaches included an aura of 
feeling that his nose was clogged up, and his eye began to 
water.  They were associated with his left eye shutting and 
becoming very sensitive to light.  Neurological examination 
was essentially normal.  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2006).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.3.

Analysis

The veteran is currently assigned a 50 percent disability 
rating for his service-connected cluster headaches with left 
Horner's syndrome.  His service-connected headaches are rated 
by analogy to migraine headaches under 38 C.F.R. § 4.71a, DC 
8100 (2006).  See 38 C.F.R. § 4.20 (2006) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease].

Under this provision, a 50 percent rating is warranted for 
migraine headaches with very frequent completely prostrating 
and prolonged attacks, productive of severe economic 
inadaptability.  This is the maximum rating available for 
migraine headaches pursuant to DC 8100.  There is no 
provision for a higher rating for headaches in the Rating 
Schedule, and no evidence that the veteran's cluster headache 
disability is more appropriately evaluated under another DC.  
The veteran has not argued otherwise.

In that regard, the Board has considered whether there is a 
basis for a separate rating for disfigurement or visual 
impairment.  There have been no pertinent complaints recorded 
in the service or post-service records.  Moreover, there have 
been no findings of such impairment clinically documented.  
As such, there is no basis for a separate rating for such 
impairment.

Because the veteran is currently in receipt of the maximum 
schedular rating for the cluster headaches, the only way in 
which a disability rating in excess of the currently assigned 
50 percent may be considered is through the application of 
the extraschedular rating provision.  In the February 2005 
statement of the case (SOC), the RO considered the matter of 
referral of this issue for consideration of an extraschedular 
rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).

Due to the nature of the veteran's service-connected headache 
disability, interference with employment is established.  As 
delineated above, the evidence indicates that his work as a 
stylist ended in 2001 due to his headaches.  He has reported 
that his headaches severely impact his employment.  

The Board notes that it is undisputed that the veteran's 
headache disability has resulted in severe economic 
inadaptability, as that is one criterion for the assignment 
of the current 50 percent rating for headaches.  However, the 
evidence does not show marked interference with his 
employment as a result of his service-connected disability 
beyond that contemplated under by his assigned schedular 
rating.  While the veteran and his employer have reported 
that he quit work due to his cluster headaches, it is also 
noted that he was being treated for alcohol and substance 
abuse during this period of time.  There is nothing in the 
current evidence of record to indicate that the headaches 
alone have caused impairment with employment over and above 
that contemplated in the assigned 50 percent schedular 
rating.  In addition, the Board notes that the record 
contains no indication that the veteran has been frequently 
hospitalized for treatment of his service-connected headache 
disability; rather, his treatment has been on an outpatient 
basis.

In summary, although the record shows that the veteran's 
headache disability is productive of severe economic 
inadaptability, his maximum disability rating of 50 percent 
is recognition that of this his industrial capabilities are 
severely impaired.  After reviewing the record, the Board is 
unable to identify an exceptional or unusual factor which 
would render impractical the application of the regular 
schedular standards. Thus, referral for consideration of 
extraschedular rating is not warranted.

As the preponderance of the evidence is against the claim for 
a rating in excess of 50 percent for the veteran's cluster 
headaches, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased rating for service-connected 
cluster headaches with left Horner's syndrome is denied.  


REMAND

The veteran contends that he has PTSD of service origin, and 
that he is unemployable due to his service-connected 
disabilities.  

As to the PTSD claim, under the regulations, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

In the instant case, there is competent evidence of a current 
psychiatric disability.  PTSD, based on the veteran's report 
of inservice stressors. Has been made on numerous occasions.  
It is noted, however, that attempts to verify the veteran's 
assertion that he saw a fellow soldier killed by the rotating 
blades of a helicopter have been unsuccessful.  The veteran 
has indicated that he has not additional statements of 
evidence to submit about this matter.  However, it is noted, 
that he, on occasion, has also related that the inservice 
gunshot wound that he received to his thigh was a traumatic 
experience that also contributed to his PTSD.  His service 
medical records corroborate that his injury occurred, and 
service connection is in effect for the condition.  

For the most part, review of the record reflects that the 
veteran does not mention the inservice gunshot wound injury 
as a stressor.  For example, the VA examiner's diagnosis of 
PTSD in July 2004 was based on the inservice history given by 
the veteran regarding the inservice helicopter accident 
(which as already indicated is unverifiable based on facts 
and circumstances provided by the veteran).  However, when 
examined by a private examiner in August 2004, the gunshot 
wound injury was listed as a contributing stressor to the 
diagnosis of PTSD.  

Additional development is necessary to determine if the 
veteran has PTSD that resulted from the verified inservice 
gunshot wound stressor.  

Also, it is noted that there was an in-service entry that the 
skin and headache disorders might have a psychosomatic 
component.  This raises a question as to whether there may be 
a psychiatric disorder now present that is related to 
service.  That matter should be clarified.

As such, the RO should schedule the veteran for another VA 
examination.

As to the claim for a TDIU, it is noted that when examined by 
VA in October 2006, the medical examiner's opinion regarding 
the veteran's unemployability did not consider his service-
connected headaches.  The veteran should be afforded a VA 
examination to determine whether hi service-connected 
disabilities preclude gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. §§ 
5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (U. S. Vet. App. Mar. 3, 2006), 
and (2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues on appeal.  

2.  As the veteran's inservice gunshot 
wound to the thigh has been verified, 
make arrangements for the veteran to be 
afforded a psychiatric examination to 
determine the nature and extent of any 
psychiatric disorder(s) found and the 
correct diagnostic classification and 
etiology of such disorder.  The claims 
file and this REMAND must be reviewed by 
the examiner in conjunction with the 
examination and the report should so 
indicate.  All special studies or tests 
including psychological testing and 
evaluations deemed necessary by the 
examiner are to be accomplished.  The 
psychiatric examination report should 
include a detailed account of all 
pathology found to be present and a 
Global Assessment of Functioning (GAF) 
score attributable to any psychiatric 
disorder found.  The psychiatric examiner 
should provide explicit responses to the 
following questions:

(a) Does the veteran have a psychiatric 
disorder?

(b) If a diagnosis of PTSD is 
appropriate, the examiner should address 
whether the inservice gunshot wound to 
the thigh is a credible stressor that 
contributed to or caused the disorder.  
The examiner should comment explicitly 
upon whether there is a link between such 
stressor and the current symptoms, if 
any.  The examiner should specifically 
comment on the impact of the veteran's 
psychiatric condition upon his social and 
industrial activities including his 
employability.  

(c) If there is other psychiatric 
impairment noted, it should be indicated 
whether it is possible to attribute the 
disorder to any in-service occurrence, 
event, or finding, included the 
consideration given to whether there was 
a psychosomatic disorder in service.

The examiner should clearly outline the 
rationale for any opinion and all 
clinical findings should be reported in 
detail.  Note that the presence of one 
diagnosed psychiatric disorder does not 
preclude the veteran from also being 
diagnosed with PTSD.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

3.  Whether the service connection claim 
is ultimately granted or denied, the 
veteran must also be afforded a VA 
examination that addresses the collective 
effect of all service-connected 
disabilities.  The examiner should be 
asked to provide an opinion as to whether 
the veteran's service-connected 
disabilities collectively render him 
unable to secure or follow substantially 
gainful employment.  (The veteran is 
currently service connected for cluster 
headaches with partial left Horner's 
syndrome, atopic dermatitis, and 
residuals of gunshot wound, right thigh 
with tender scar, but as noted above, he 
has a claim for service connection for 
PTSD that is pending.)  The opinion 
should take into account the veteran's 
employment history, and his educational 
and vocational attainment.  The report of 
examination must include the complete 
rationale for all opinions expressed.

4.  Thereafter, review the claims file to 
ensure that the requested development has 
been completed.  In particular, review 
the requested examination reports to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, take 
corrective action.

5. After undertaking any other 
development deemed appropriate, re- 
adjudicate the issues remaining on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


